Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James (Jim) Miner (Reg. No. 40, 444) on 06/13/2022.

The application has been amended as follows: 

1. (Currently Amended) A biometric authentication system, comprising:
headwear including a plurality of biosensors each configured to sample muscle activity so as to obtain a respective time-varying signal, wherein the biosensors are located on the headwear such that, in use when worn by a user, the biosensors are configured to detect muscle activity of a predetermined plurality of facial muscles comprising corresponding muscles from each side of the
a data store for storing a data set representing characteristic muscle activity for one or more users; and
a processor configured to:
process the time-varying signals from the biosensors to determine a measure of asymmetry in the muscle activity of the corresponding muscles from each side of the user’s face;
process the time-varying signals from the biosensors in dependence on the stored data set so as to determine a correspondence between a time-varying signal and characteristic muscle activity of one of the one or more users, and
in dependence on the determined correspondence and the determined measure of asymmetry, authenticate the time-varying signals as being associated with the

13. (Currently Amended) A biometric authentication system according to claim 1, wherein the characteristic muscle activity represented by the data set includes a measure of at least one selected from the group consisting of:
an amplitude of at least one of the time-varying signals;
a variation with time of the amplitude of at least one of the time-varying signals;
a measure of asymmetry in the muscle activity of corresponding muscles from each side of the
the timing of activation of at least one facial muscle, relative to a common time base or to the timing of activation of at least one other facial muscle.

19. (Currently Amended) A biometric authentication system according to claim 1, wherein the headwear includes sensors for determining the

28. (Currently Amended) A biometric authentication system according to claim 1, wherein the sampled muscle activity is electrical muscle activity and the stored data set comprises characteristic electrical muscle activity for the one or more users.

32. (Currently Amended) A method for authenticating a user wearingthe
sampling, using each of the plurality of biosensors, muscle activity of the user to obtain a respective time-varying signal;
processing the time-varying signals from the biosensors to determine a measure of asymmetry in the muscle activity of the corresponding muscles from each side of the user’s face;
processing the time-varying signals from the biosensors in dependence on a data set representing characteristic muscle activity for one or more users so as to determine a correspondence between a time-varying signal and characteristic muscle activity of one of the one or more users; and
in dependence on the determined correspondence and the determined measure of asymmetry, authenticating the time-varying signals as being associated with the

Claim 35 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art Choi (Choi et al., US 2015/0074797 A1) teaches a biometric authentication system (a wearable device configured to initiate user authentication)(Abstract), comprising: headwear (wherein the device can include a wearable smart device such as a pair of glasses, headband, or helmet) ([0120]) including a plurality (wherein the number of the sensors used to detect first and second biosignals may vary based on need) ([0055]) of biosensors (including first sensor 210 and second sensor 220 which detect first and second biosignals) (Fig. 2; [0057] and [0059]) each configured to sample muscle activity so as to obtain a respective signal (wherein the first biosignal may include an EMG signal generated before and after muscle movement of the user)([0057])(wherein the second biosignal can be an ECG signal (muscle activity of the heart))([0059]), wherein the biosensors are located on the headwear (the sensors that detect a biosignal are in the wearable device 200) (Fig. 2; [0056-0057]) (wherein the wearable device can be a pair of glasses, a headband, a helmet, etc.) ([0120]) such that, in use, the biosensors are configured to detect muscle activity (wherein the first biosignal may include an EMG signal generated before and after muscle movement of the user)([0057]). Prior art Nduka (Nduka, US 2015/0157255 A1) teaches an apparatus for providing muscular biofeedback comprising face wear supporting biosensors arranged such that, in use the biosensors are situated for detecting activity of a predetermined set of facial muscles (Figs. 1 and 2; Abstract, [0103], and [0105]); wherein signals from facial muscles can be obtained through facewear with biosensors including a pair of glasses (Fig. 2; [0013] and [0054]), to detect activity of a predetermined set of facial muscles ([0013]); wherein the facial muscle activity includes predetermined facial expressions such as smiling, frowning, etc. ([0065]); wherein the predetermined plurality of facial muscles includes corresponding muscles from each side of a user's face (wherein the muscles correspond to each side of the users face; i.e. left and right sides of the face)([0129] and [0135]), and the processor is configured to determine a measure of asymmetry in the electrical muscle activity of the corresponding muscles (determine a measure of asymmetry based on the muscles of the user’s face)([0018], [0129], and [0135]). Also, after re-examining the NPLs discussed during the Interview on 04/11/2022 and mailed on 04/15/2022 (and cited by the Examiner in the Notice of References Cited mailed on 04/15/2022), Applicant’s arguments filed on 05/16/2022 were persuasive; and thus, none of the prior arts of record, either alone or in combination, teach each and every limitation within the claim language and therefore the claims are allowable. 
Claims 1, 3, 5-7, 9, 10, 13-17, 19, 20, 28, 31, and 32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov